Fourth Court of Appeals
                               San Antonio, Texas
                                     October 19, 2018

                                   No. 04-17-00609-CV

                                  Marta ARREDONDO,
                                        Appellant

                                            v.

TECHSERV CONSULTING AND TRAINING, LTD., T&D Solutions, LLC, and AEP Texas
                         Central Company,
                            Appellees

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 15-08-16922-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                     ORDER
       The appellee AEP Texas Central Company’s unopposed motion to extend time to file
motion for rehearing is hereby GRANTED. Time is extended to October 26, 2018.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court